Title: To John Adams from Ward Nicholas Boylston, 14 February 1825
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Roxbury—Monday Morning 14th. Feby 1825
				
				Had I strength enough remaining to have left my Room, to which I have been confind by severe & threatening indisposition for more than Three weeks past, I should not have made my congratulations, and participations of Joy on the event wch has this morning been announced by the Election of your beloved Son to the Presidency—An event which I have been earnestly looking forward to for the last 25 years of my Life, which haveing seen fullfill’d I may now sing my nunc dimittis—I have sent agreable to the intimations rec’d from yr. Family to Mr Foster 3 or 4 times a Week to learn how you were, the last Account was, that you was much as you had been for 10 days before—but how that was, could not be determind by the message Returnd—I therefore beg Mrs Adams or one of the Ladies of the family in the absence of Judge Adams will favor me with a Line, giveing as I hope a favorable account of You,—and as soon as I can recover sufficient Strength to support the fatigue of a ride to Quincy Mrs. B will accompany me to reitterate our congratulations on the events of this dayWith Mrs Boylstons affectionate Respects and best wishes—with kind remembrances to Judge & Mrs Adams, & Ladies of the Family / I am My Dear Cousin / ever affectionately yours
				
					Ward Nichs Boylston
				
				
			